Citation Nr: 0024352	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased rating for a left ankle 
disorder, currently rated as 10 percent disabling.

2. Entitlement to an increased (compensable) rating for left 
ear hearing loss.

3. Entitlement to service connection for a right ankle 
disorder.

4. Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel
INTRODUCTION

The appellant had active service in the Army from November 
1977 to December 1983.  This matter originally came before 
the Board of Veterans' Appeals (the Board) on appeal from a 
December 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
That rating decision, in part, granted service connection for 
a left ankle disorder and assigned a 10 percent disability 
rating.  That rating decision also granted service connection 
for left ear hearing loss at a noncompensable (0%) disability 
level, and denied service connection for a right ankle 
disorder and for right ear hearing loss.  The case was 
certified to the Board by the Jackson RO after the 
appellant's case was transferred there subsequent to his move 
to Mississippi in 1996.  This case was last remanded by the 
Board in June 1999 to ensure compliance with due process 
requirements.

As to the increased rating issues, as the grant of service 
connection is from the original claim, the holding of the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.


REMAND

The June 1999 Board remand requested that the RO schedule the 
appellant for a Travel Board hearing in accordance with 
applicable procedures pursuant to 38 C.F.R. § 20.704.  
However, by letter dated in September 1999, the VA notified 
the appellant that he had been scheduled for a hearing at the 
Jackson RO before a Member of the Board on October 28, 1999 
at 9:00 a.m., via a videoconference hearing.  The RO informed 
the appellant that he was not required to accept the 
videoconference hearing and enclosed a form upon which the 
appellant was to indicate his intent to attend the scheduled 
videoconference hearing and waive his right to any other 
hearing before the Board.

The letter also informed the appellant that if the RO did not 
receive a response from the appellant, the videoconference 
hearing would be canceled and the RO would keep him on the 
hearing schedule for a future visit by a Board Member.  A 
review of the claims file reflects no response to the RO's 
letter or any indication of the appellant's intent to appear 
for a videoconference hearing and waive his right to an 'in-
person' Travel Board hearing.  It does not appear, however, 
that the appellant has been scheduled yet for such an 'in-
person' Travel Board hearing.  It does seem clear, however, 
that the appellant does not want a video-conference hearing.

This is the fourth remand by the Board in an attempt to 
schedule this veteran for a hearing.  A hearing on appeal 
must be granted when, as in this case, an appellant expresses 
a desire for a hearing.  38 C.F.R. § 20.700(a).  A hearing is 
not, however, required.  As the record does not reflect that 
the appellant's intends to accept the videoconference hearing 
in lieu of an 'in-person' hearing, the case is remanded again 
for the following:

The RO should schedule the 
appellant for an 'in-person' 
Travel Board hearing in 
accordance with applicable 
procedures pursuant to 
38 C.F.R. § 20.704.  He 
should not be scheduled for 
any video-conference hearing 
unless he specifically, and 
in writing, requests such 
hearing.  If the appellant 
desires to withdraw his 
hearing request, prior to the 
conduct of the hearing, he 
should do so in writing at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




